Kassal, J.,
dissents in part in a memorandum as follows: I disagree with so much of the majority’s determination which dismissed the complaints in these actions as against the State commissioner. Insofar as the State is concerned, the action does not seek to recover a sum of money as damages so as to fall within the exclusive jurisdiction of the Court of Claims under section 9 of the Court of Claims Act. The complaint in each action seeks only declaratory judgment relief, “declaring [each] patient eligible for medical assistance” for a specified period and “directing the defendants to approve and process the plaintiff’s claim for services rendered to the patient”. As is observed by the majority, it is the local agency that makes the determination of eligibility, following which payment is to be made by the State Department of Social Services (Social Services Law, § 367-b, subd 2). Under the circumstances, after a determination has been made as to eligibility, the payment by the State is automatic and amounts to no more than a ministerial function. Thus, insofar as concerns the State, these actions actually take the form of proceedings for mandamus to take effect following a determination that each patient is *669eligible to receive medical assistance benefits. As a claim remediable in mandamus, the actions against the State are properly cognizable in the Supreme Court, since mandamus is not a claim against which sovereign immunity may be raised (State Div. of Human Rights v New York Dept. of Correctional Servs., 90 AD2d 51, 64-65). The State is a permissive party under CPLR 1002 (subd [b]), which affords to the court an available means to dispose of the entire case in one proceeding, in the interest of judicial economy. The alternative, rendered necessary by the majority’s dismissal of the actions against the State commissioner, would require the hospital, after a determination of eligibility, to proceed against the State by way of mandamus directing that payment be made. A mandamus proceeding would be brought in the Supreme Court and not in the Court of Claims. Under the circumstances, I fail to see the need of subjecting the parties to separate and successive litigation when the matter could be fully resolved in one proceeding.